                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


 UNITED STATES OF AMERICA,                         Case No. 16‐CR‐0141(8) (PJS/HB)

                      Plaintiff,

 v.                                                             ORDER

 RODNEY FRANKLIN PITTMAN,

                      Defendant.




       Defendant Rodney Pittman pleaded guilty to one count of conspiring to

distribute controlled substances and two counts of distributing cocaine base. The Court

sentenced him to 90 months in prison and three years of supervised release. ECF

No. 478. On July 31, 2019, the United States Court of Appeals for the Eighth Circuit

affirmed Pittman’s sentence on direct appeal. ECF Nos. 505, 506.

       This matter is before the Court on a filing from Pittman entitled “Appeal from

U.S. District Court for the District of Minnesota.” ECF No. 507. In the filing, Pittman

requests “another” extension of time because the prison where he is incarcerated is on

lockdown and he lacks access to his legal paperwork. Pittman also refers to a “first

petition” raising claims of ineffective assistance of counsel and a “second petition”

raising claims about a sentencing enhancement (presumably the Court’s finding that he

is a career offender under § 4B1.1 of the United States Sentencing Guidelines).
       The Court has not received any petitions of any kind from Pittman, nor has it

granted any extensions of time for any anticipated filings. It is therefore unclear what

Pittman is talking about. To the extent Pittman may be seeking an extension of time in

which to file a motion under 28 U.S.C. § 2255, however, the Court notes two things:

       First, because Pittman has not yet filed a § 2255 motion, the Court lacks

jurisdiction over a motion for an extension of time to file a § 2255 motion.1 United States

v. Asakevich, 810 F.3d 418, 421 (6th Cir. 2016) (noting that the Second, Fourth, Fifth,

Sixth, Eleventh, and District of Columbia Circuits have all held that district courts lack

authority to entertain motions for extensions to file a § 2255 motion in the absence of a

pending § 2255 motion); but see United States v. Thomas, 713 F.3d 165, 174 (3d Cir. 2013)

(holding that district courts have authority to rule on motions for extensions of time

before a § 2255 motion is filed).




       1
        Where the motion for an extension of time contains sufficient detail about the
proposed claims for relief, a district court should consider whether to construe it as a
§ 2255 motion. United States v. Asakevich, 810 F.3d 418, 424 (6th Cir. 2016). Although
Pittman’s motion contains references to claims he intends to bring, it is plain that
Pittman does not intend this filing to constitute a § 2255 motion. As discussed below,
Pittman has ample time to file any future § 2255 motion and this filing likely relates to
his current effort to secure a rehearing from the Eighth Circuit. Construing this filing as
a § 2255 motion would therefore likely lead to confusion and delay. See generally Castro
v. United States, 540 U.S. 375 (2003) (discussing the pitfalls of construing a filing as a
§ 2255 motion and prescribing procedures that district courts must follow when doing
so). The Court therefore declines to treat Pittman’s filing as a § 2255 motion.

                                             -2-
       Second, as the Eighth Circuit disposed of Pittman’s direct appeal just over a

month ago, the statute of limitations for Pittman to file a § 2255 motion has not yet

begun to run. See 28 U.S.C. § 2255(f)(1); Clay v. United States, 537 U.S. 522, 527 (2003) (a

conviction becomes final when the Supreme Court either denies a petition for a writ of

certiorari or affirms the conviction on direct review or, if a petition is never filed, when

the time for filing such a petition expires).

       In short, to the extent Pittman may be seeking an extension of time to file a § 2255

motion, the Court lacks jurisdiction over such a request and in any event no extension is

warranted. It appears to the Court, however, that Pittman may not actually be seeking

an extension of time to file a § 2255 motion. Instead, it appears that he may have

intended to submit his filing to the Eighth Circuit. The Eighth Circuit recently granted

Pittman an extension of time in which to file a pro se petition for rehearing. United

States v. Pittman, No. 18‐3048 (8th Cir. Aug. 16, 2019) (order granting extension of time).

As Pittman’s current filing is labeled an “appeal,” and as it requests a “second”

extension, it appears likely that this filing is related to his intended petition for a

rehearing before the Eighth Circuit. Notably, Pittman’s first request for an extension

was submitted through counsel and there are no other pro se filings on the Eighth

Circuit’s docket, suggesting that Pittman may be confused as to where to direct his

appellate filings. The Court will therefore deny his motion without prejudice to the



                                                -3-
extent that it seeks an extension of time from this Court and will transfer his motion to

the Eighth Circuit.

                                         ORDER

       Based on the foregoing, and on all of the files, records, and proceedings herein,

IT IS HEREBY ORDERED THAT:

       1.     Defendant’s motion for an extension of time [ECF No. 507] is DENIED

              WITHOUT PREJUDICE to the extent that it seeks an extension of time to

              file a motion under 28 U.S.C. § 2255.

       2.     The motion [ECF No. 507] is TRANSFERRED to the United States Court of

              Appeals for the Eighth Circuit.


 Dated: September 10, 2019                      s/Patrick J. Schiltz
                                                Patrick J. Schiltz
                                                United States District Judge




                                            -4-
